Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received December 28, 2020:
Claims 1, 3, 4, 6 have been amended and Claim 2 has been cancelled.
Claims 1 & 3-11 are pending in this office action.
The objections to the claims and specification have been withdrawn

Allowable Subject Matter
Claims 1 & 3-11 allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art has been present and does not disclose the following:
The closest prior art includes Choi et al. (US 2014/0065467), Roh et al. (US 2014/0248523) and Shin (US 2015/0171410)
Choi et al. does not disclose wherein the short part comprises:
an elastic member configured to provide an elastic force facing the first busbar and the second busbar; and
a slide bar configured to keep the elastic member in a deformed state by latch
coupling of a latching part protruding at one end to produce the elastic force and a latching hole of the cartridge.
Roh et al. discloses the short part 530/542/512/511 [Figure 12] comprising

Shin discloses a contact part 200 (slide bar) configured to keep the elastic
member 240 in a deformed state by latch coupling of a locking part 220 (latching part) protruding at one end to produce the elastic force and a catching part 140 of the cartridge [0029].
Shin does not disclose a latching hole in a cartridge wherein the short part is
configured to move to the first busbar and the second bus bar to electrically connect the first busbar and the second bus bar.
Roh, Choi et al. and Shin do not disclose a slide bar configured to keep the
elastic member in a deformed state by latch coupling of a latching part protruding at one end to produce the elastic force and a latching hole of the cartridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN Akhtar/Examiner, Art Unit 1723